                                                                          HUNTON ANDREWS KURTH LLP
                                                                          200 PARK AVENUE
                                                                          NEW YORK, NY 10166-0005


                                                                          TEL 212 • 309 • 1000
                                                                          FAX 212 • 309 • 1100



                                                                          BRIAN V. OTERO
                                                                          DIRECT DIAL: 212 • 309 • 1020
                                                                          EMAIL: botero@HuntonAK.com

January 17, 2020                                                          FILE NO: 075414.0000064



Via ECF

Hon. Jesse M. Furman
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

Re:     Homeward Residential Inc. v. Sand Canyon Corporation
        Index No.: 12-cv-5067 (JMF) (JLC)

Your Honor:

        Pursuant to the Court’s Electronic Case Filing Rules & Instructions § 6 and Your
Honor’s Individual Practices for filing redacted materials, Plaintiff Homeward Residential,
Inc., respectfully seeks leave to file under seal certain materials in connection with its Motion
for Summary Judgment and in Opposition to Defendants’ Motion for Summary Judgment (the
“Confidential Materials”), and to redact from its public filings the Confidential Materials and
references thereto. Plaintiff’s papers are being filed simultaneously.

        The Confidential Materials consist of (i) documents produced by Plaintiff and
Defendant in the action, including expert reports, which both parties have designated
“Confidential” or “Highly Confidential” pursuant to the Protective Order applicable in this
case (Dkt. 66), (ii) deposition testimony that the Parties have designated “Highly
Confidential,” or “Confidential,” and (iii) Homeward’s Rule 56.1 Statement of Material Facts
and its responses to Defendant’s Rule 56.1 Statement of Facts. Homeward intends to file its
responses to Defendant’s Rule 56.1 Statement of Facts under seal because Defendant
designated its entire Rule 56.1 Statement of Facts as “Confidential.” See Dkt. 351.

         For these reasons, we respectfully ask that the Court grant Plaintiff’s request for leave
to file the Confidential Materials under seal and to redact the corresponding references in its
memorandum of law.




         ATLANTA AUSTIN BANGKOK BEIJING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI HOUSTON LONDON
      LOS ANGELES MIAMI NEW YORK NORFOLK RICHMOND SAN FRANCISCO THE WOODLANDS TYSONS WASHINGTON, DC
                                             www.HuntonAK.com
   Hon. Jesse M. Furman
   January 17, 2020
   Page 2

                                               Respectfully submitted,

                                               /s/ Brian V. Otero
                                               Brian V. Otero
                                               HUNTON ANDREWS KURTH
                                               for Plaintiff Homeward Residential, Inc.




The motion to seal is temporarily GRANTED. The Court will determine whether to keep the
materials under seal when deciding the underlying motion. The Clerk of Court is directed to
terminate ECF No. 355. SO ORDERED.




                                                   January 21, 2020
